Case 20-31195-KLP       Doc 65     Filed 04/12/21 Entered 04/12/21 07:46:47            Desc Main
                                   Document Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION

In Re: Jesse Albert Moore                        )             CASE NO. 20-31195-KLP
                                                 )             Chapter 13

       DBA: 401 WEST BROAD STREET, LLC

       Debtor Address(es): 208 Fulham Circle
                           Richmond, VA 23227

       Last four digits of Social Security No(s).: 4189


   MOTION TO DISMISS, NOTICE OF MOTION AND NOTICE OF THE HEARING

        NOW COMES the Chapter 13 Trustee and moves this Court to dismiss this case as
provided in 11 U.S.C. 1307(c)(6) as the Debtor(s) are in default in making the payments under
the plan.

       Carl M. Bates, Chapter 13 Trustee, has filed papers with the court to dismiss this case.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

        If you do not want the court to grant the relief sought in the motion, or if you want the
court to consider your views on the motion, then on or before seven (7) days before the date of
the hearing, you or your attorney must:




Carl M. Bates
Chapter 13 Trustee
P.O. Box 1819
Richmond, VA 23218
(804)237-6800
VSBN 27815
Case 20-31195-KLP      Doc 65    Filed 04/12/21 Entered 04/12/21 07:46:47          Desc Main
                                 Document Page 2 of 3




  X File with the court, at the address shown below, a written request for a hearing [or a
written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your request for
hearing (or response) to the court for filing, you must mail it early enough so the court will
receive it on or before the date stated above.

                                    Clerk of Court
                                    United States Bankruptcy Court
                                    701 East Broad Street, Suite 4000
                                    Richmond, VA 23219




Carl M. Bates
Chapter 13 Trustee
P.O. Box 1819
Richmond, VA 23218
(804)237-6800
VSBN 27815
Case 20-31195-KLP        Doc 65    Filed 04/12/21 Entered 04/12/21 07:46:47             Desc Main
                                   Document Page 3 of 3




                   You must also mail a copy to:
                                    Carl M. Bates, Chapter 13 Trustee
                                    Chapter 13 Trustee
                                    P.O. Box 1819
                                    Richmond, VA 23218

  _    Attend a hearing to be scheduled at a later date. You will receive separate notice of
hearing. If no timely response has been filed opposing the relief requested, the court may
grant the relief without holding a hearing.

  X Attend the hearing on the motion scheduled to be held on May 19, 2021 at 9:00 AM at
United States Bankruptcy Court, 701 East Broad Street, Richmond, VA 23219, Room 5100.


       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion and may enter an order granting that relief.

Dated: April 12, 2021                             /s/ Carl M. Bates
                                                  Carl M. Bates
                                                  Chapter 13 Trustee
                                                  P.O. Box 1819
                                                  Richmond, VA 23218
                                                  VSBN 27815


                                       Certificate of Service

I hereby certify that I have this 12th day of April, 2021, by mail, hand or electronically delivered
a true copy of the foregoing Notice of Motion and Motion to the debtor(s) Jesse Albert Moore,
208 Fulham Circle, Richmond, VA 23227 and debtor(s) attorney, Kimberly A. Chandler,
Esquire, via e-mail: kim@cp-lawfirm.com.


                                                  /s/ Carl M. Bates
                                                  Carl M. Bates
                                                  Chapter 13 Trustee



Carl M. Bates
Chapter 13 Trustee
P.O. Box 1819
Richmond, VA 23218
(804)237-6800
VSBN 27815
